DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 1, 8, 10, 14, 20 are amended and filed on 1/13/2022.
The amendment to claim 8, 14, 20 overcome the claim objection and 112 rejection in the action mailed on 10/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 10-12, 14-15, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear if the base is the same as disposable portion see the abstract and ¶0201 of the PGPUB (as the examiner will interpret the base) or it means the bottom side of the channel (bottom of the channel such as 2340, Fig. 49).
Claim 10 recites the limitation "the base" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear if the base is the same as disposable portion 
Claim 14 recites the limitation "the base" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear if the base is the same as disposable portion see the abstract and ¶0201 of the PGPUB (as the examiner will interpret the base) or it means the bottom side of the channel (bottom of the channel such as 2340, Fig. 49).
Claim Rejections - 35 USC §103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

-  Claims 1-4, 7-12, 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as
being unpatentable over Flaherty et al. (US. 20030073952A1) (“Flaherty”) in view of Gross et al. (US 6186982 herein known as Gross) and further in view of Yodfat et al. (US 20080319414A1, using provisional date) (“Yodfat”).
Re claim 1, Flaherty discloses a disposable portion (10, Fig. 2, abstract) for a therapeutic fluid delivery device (abstract), the disposable portion (¶0065, such as the 252,288, abstract, Fig. 7, Fig. 11a-Fig. 11b) capable to be attached to a non-disposable portion (such as electronic and valve mechanisms 60, 50, 80, 241, 244, ¶0079), said disposable portion comprising: a reservoir cavity (30, Fig. 2, path 296, 302, 300 to 304, Fig. 7) and a fluid line (line from 30 to the needle at 70, Fig. 2 or 288 to 70 in Fig. 9), said disposable portion (10) defining said reservoir cavity (30, 296) and said fluid line (Fig. 2), said reservoir cavity  comprising a septum (304, ¶0065), said 

    PNG
    media_image1.png
    386
    614
    media_image1.png
    Greyscale

Annotated Fig. 7 of Flaherty

    PNG
    media_image2.png
    248
    566
    media_image2.png
    Greyscale

annotated Fig. 11b of Flaherty
However, Gross teaches that it is known to have a tubing (222; Figs. 25-26) to said disposable portion (220; Fig. 25) at said cannula 223; Fig. 25), said tubing 222 in fluid communication with said reservoir cavity (e.g. fluid cavities within 220 shown in Fig. 25) for the purpose of allowing injection to occur at a site remote from the pump attachment site on the patient’s body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing so that the device comprises a tubing connected to said disposable portion at said cannula, said tubing in fluid communication with said reservoir cavity as taught by Gross for the purpose of having an injection occur at a site remotely from the site of pump attachment on the patient (Gross, Figs. 25-26).
The modified Flaherty in view of Gross fails to disclose a latch portion for releasably engaging the disposable portion to the non-disposable portion.

    PNG
    media_image3.png
    367
    540
    media_image3.png
    Greyscale

Annotated Fig. 10h of Yodfat
 However, Yodfat teaches a delivery device (Fig. 10h-i, Fig. 11a) wherein the device is comprising a latch (310 and/or right latch on 20 and left latch on 20 as  the right latch portion is indicated in the Annotated Fig. 10h of Yodfat) releasably engaging the disposable portion  (10) to the non-disposable portion (20 and 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a latch so that the device is comprising a latch portion for releasably engaging the disposable portion to the non-disposable portion as taught by Yodfat for the purpose of engaging a new disposable and non-disposable portion as desired and using different device such as sensing device and injecting device with same base (Yodfat,¶0026, ¶0098). 
Re claim 2, Flaherty disclose a cannula (70), but it fails to disclose of the tubing comprising a cannula end and cannula interface end, said cannula interface end configured to attach to said cannula. 
However, Gross teaches wherein said tubing 222 comprising a cannula end (proximal end of 222 attached to 220) and a cannula interface end (i.e. distal end of 222 attached to 223), said cannula interface end (i.e. distal end) configured to attach to said cannula 223 for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion having a cannula of Flaherty to include a tubing so that a tubing comprising a cannula end and cannula interface end, said cannula interface end configured to attach to said cannula as taught by Gross of having an injection occur at a site remotely from the site of pump attachment on the patient (Gross, Figs. 25-26).
Re claim 3, the modified Flaherty discloses wherein said fluid line (Fig. 7) further comprising a series of regions exposed to said membrane (membrane 288 is exposed to regions, e.g. 294, 243, 292, 291, 296), at least one of said series of regions being a valve region (region of 292 is the valve region, ¶0085).
Re claim 4, the modified Flaherty discloses wherein at least one of said series of regions further comprising the pump chamber region (Fig. 7, region 243 is pump chamber region).
Re claim 7, the modified Flaherty discloses wherein said septum (¶0065, 304) is in fluid communication with said reservoir cavity (30), said septum configured for penetration by a needle so as to fill said reservoir cavity with therapeutic fluid (¶0065).
Re claim 8, the modified Flaherty fails to disclose that the device is further comprising second latch for permitting selective engagement and disengagement with said non-disposable portion.
However, Yodfat teaches a delivery device (Fig. 11a) wherein the device is comprising a latch (310) for permitting selective engagement and disengagement with said non-disposable portion (700). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a latch so that the device is comprising a second latch for permitting selective engagement and disengagement with said non-disposable portion as taught by Yodfat for the purpose of engaging a new disposable and non-disposable portion as desired and using different device such as sensing device and injecting device with same base (Yodfat,¶0026, ¶0098).
Re claim 9, the modified Flaherty discloses wherein said adhesive pad is capable to attaching said disposable portion to said patient (¶0067). 
Re claim 10, Flaherty discloses a device (Figs. 1-2, 7, 11a) comprising: a non-disposable portion (housing 20 including such as electronic 50, 60, 80 and 241, 242, 244, ¶0065, capable to be non-disposable) comprising a pump assembly (244 or 242) and a disposable portion (such as reservoir module 252, ¶0058,¶0065) for holding components of said device (Fig. 2, Fig. 7, Fig. 11a) for delivering a therapeutic fluid (abstract), the disposable portion comprising: wherein said disposable portion is capable to be releasably attached to the non-disposable portion(Fig. 7, Fig.11a, ¶0086, the house 20 is capable to be releasably attached to 252) and adapted for attachment to an area of skin of a patient (¶0067), wherein said disposable portion (¶0067) comprising an adhesive pad (adhesive layer, ¶0067) coupled to said disposable portion (¶0067), said adhesive pad (¶0067) for attaching said disposable portion to said patient (¶0067); a fluidic path (path from reservoir 30 to the needle 70, Fig. 2, or path 296, 302, 300 to 304, Fig. 7) formed in said disposable portion and defining a reservoir (30 / 244), a pumping chamber (pumping chamber 243, ¶0075) a fluid line (298, 250), a variable volume chamber (chamber under 291, Fig. 11b, Fig. 7) having a volume chamber inlet (close to 298) and volume chamber outlet (outlet close to 243) each fully enclosed by the base (252) and an outlet (close to 70); a membrane (288, Fig. 7) attached onto said disposable portion (Fig. 11a) and forming atop of and above said pumping chamber (243) of said fluid line, and a valve region (valve region is 292, ¶0083), said membrane movable by the pump assembly when said non-disposable portion and said disposable portion are attached; and further it discloses a cannula (70), but it fails to disclose a tubing attached to said outlet, said tubing adapted to connect to a cannula and a first latch portion and a second latch portion to be releasably attached to said first latch portion.
However, Gross teaches a tubing (222, Fig. 25-26) attached to said outlet (i.e. of 221), said tubing (222) adapted to connect to a cannula (223, Fig. 2) for the purpose of allowing injection to occur at a site remote from the pump attachment site on the patient’s body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing so that the device comprises a tubing attached to said outlet, said tubing adapted to connect to a cannula by placing tubing between the pump outlet and the cannula as taught by Gross for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient.
The modified Flaherty in view of Gross fails to disclose a first latch portion and a second latch portion to be releasably attached to said first latch portion.
However, Yodfat teaches a delivery device (Fig. 10h-i, Fig. 11a) wherein the device is comprising a latch (310 and/or right latch portion as in Annotated Fig. 10h of Yodfat) and a second latch portion (as in Annotated Fig. 10h of Yodfat ) is configured to be releasably attached to the first latch (Fig. 10i). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a latch so that the device is comprising a first latch portion and a second latch portion to be releasably attached to said first latch portion as taught by Yodfat for the purpose of engaging a new disposable and non-disposable portion as desired and using different device such as sensing device and injecting device with same base (Yodfat,¶0026, ¶0098). 
Re claim 11, the modified Flaherty discloses wherein said reservoir (30, path 296, 302, 300 to 304, Fig. 7) further comprising a septum (304, ¶0065), whereby said septum (¶0065) is for filling said reservoir with therapeutic fluid (¶0065, ¶0083).
Re claim 12, Flaherty fails to disclose said tubing further comprising an outlet end and a cannula interface end, said outlet end attached to said outlet and said cannula interface end configured to attach to the cannula.
However, Gross teaches wherein said tubing 222 comprising an outlet end (proximal end of 222 attached to 220) and a cannula interface end (i.e. distal end of 222 attached to 223), said outlet end (i.e. proximal end of 222) attached to said outlet (i.e. outlet of Gross’ pump) and said cannula interface end (i.e. distal end) configured to attach to said cannula 223 for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing so that tubing further comprising an outlet end and a cannula interface end, said outlet end attached to said outlet and said cannula interface end configured to attach to the cannula as taught by Gross for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient.
Re claim 14, Flaherty discloses a device (10; Fig. 1-2, Fig. 7, Fig. 11a) comprising: a non-disposable portion (abstract, ¶0065 such as electronic 50, 60, 80 and 241, 242, 244; Fig. 7, capable to be non-disposable) comprising a pump assembly (242,  244); and a disposable portion (reservoir module 252, 288, abstract, ¶0065) for a therapeutic fluid delivery device (abstract), said disposable portion comprising: wherein said disposable portion is capable to be releasably attached to said non-disposable portion (¶0079, ¶0084) and adapted for attachment to an area of skin of a patient (¶0067), wherein said disposable portion comprising an adhesive pad (adhesive layer ¶0067) coupled to said disposable portion (¶0067), said adhesive pad (adhesive layer) for attaching said disposable portion to said area of skin of the patient (¶0067);
a substrate (288; Fig. 7) having a continuous membrane material thereon (288), said membrane forming atop of a portion of a channel (298, 250), said channel defined by said substrate and being part of a fluid path (path from 296 to the cannula 70), in said disposable portion, from a reservoir port (30; Fig. 2, or 296, 300, 304, Fig. 7) to a cannula port (70, Fig. 9) and comprising a series of regions exposed to said continuous membrane material (e.g.  regions 292, 291 and 243), at least one of said regions being a valve region (valve region 292), another of said series of regions being a pump region (292, 243),another of said regions being a variable volume chamber (chamber under 291, Fig. 11b, Fig. 7) having a volume chamber inlet  (inlet close to 298) and volume chamber outlet (outlet close to 243) each fully enclosed by the base  (base 252),  said membrane movably be pump assembly (242) when non-disposable portion and said disposable portion are attached; and but it fails to disclose a tubing attached to said cannula port of said disposable portion and a first latch portion, second latch portion to be releasably attached to said first latch portion.
However, Gross teaches that it is known to have a tubing (222; Fig. 25-26) attached to said cannula port (i.e. port exiting 221) of said disposable portion  220 for the purpose of allowing injection to occur at a site remote from the pump attachment site on the patient’s body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing by placing tubing between the cannula port and the cannula as taught by Gross for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient.
The modified Flaherty in view of Gross fails to disclose a first latch portion and a second latch portion to be releasably attached to said first latch portion.
However, Yodfat teaches a delivery device (Fig. 10h-i, Fig. 11a) wherein the device is comprising a latch (310 and/or right latch portion as in Annotated Fig. 10h of Yodfat) and a second latch portion (as in Annotated Fig. 10h of Yodfat ) is configured to be releasably attached to the first latch (Fig. 10i). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a latch so that the device is comprising a first latch portion and a second latch portion to be releasably attached to said first latch portion as taught by Yodfat for the purpose of engaging a new disposable and non-disposable portion as desired and using different device such as sensing device and injecting device with same base (Yodfat,¶0026, ¶0098). 
Re claim 15, Flaherty discloses a cannula (70), but it fails to disclose the details of the wherein said tubing comprising a cannula port end and a cannula interface end, said cannula port end attached to said cannula port and said cannula interface end configured to attach to a cannula. 
However, Gross teaches wherein said tubing 222 comprising a cannula port end (proximal end of 222 attached to 220) and a cannula interface end (i.e. distal end of 222 attached to 223), said cannula port end (i.e. proximal end of 222) attached to said cannula port (i.e. outlet port of Gross’ pump) and said cannula interface end (i.e. distal end) configured to attach to said cannula 223 for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing so that said tubing comprising a cannula port end and a cannula interface end, said cannula port end attached to said cannula port and said cannula interface end configured to attach to a cannula as taught by Gross for the purpose of having injection occur at remote site on the patient’s body away from the pump.
Re claim 17, Flaherty disclose a cannula (70), but it fails disclose said tubing is adapted to connect to a cannula. 
However, Gross teaches wherein said tubing 222 adapted to connect to a cannula 223 for the purpose of having an injection occur at a site some distance from the site of pump attachment on the patient. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a tubing so that said tubing is adapted to connect to a cannula as taught by Gross for the purpose of having injection occur at remote site on the patient’s body away from the pump.
Re claim 18, the modified Flaherty wherein said substrate (16) and said membrane material (288, ¶0082) constitute a fluidic assembly (288 which are fluidly connected as shown in Figs. 7, Fig. 11).
Re claim 20, the modified Flaherty fails to disclose that the device is further including a second latch for permitting selective engagement and disengagement of the disposable portion and the non-disposable portion.
However, Yodfat teaches a delivery device (Fig. 11a) wherein the device is comprising a latch (310) for permitting selective engagement and disengagement with said non-disposable portion (700). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the disposable portion of Flaherty to include a latch so that the device is further including a second latch for permitting selective engagement and disengagement of the disposable portion and the non-disposable portion as taught by Yodfat for the purpose of engaging a new disposable and non-disposable portion as desired (Yodfat, ¶0098). 
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 6-7 with regards to new added limitation to  claims 1, 10, 14 “a variable volume chamber”. This is found not persuasive as Flaherty discloses that the variable volume chamber ( the chamber under the valve 291 which be changeable according with the valve pressing on the top membrane). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783